Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on April 9, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 5, and 8 are now amended.
Claims 17–20 are now canceled.
Claims 1–16 are pending in the application. 
Proposed Amendment to Specification Not Entered
On page 7 of the Response, the Applicant proposes an amendment to paragraph 1 of the specification. However, since the Applicant did not present the amendment on a separate sheet, it fails to comply with 37 C.F.R. § 1.121(h), and therefore will not be entered. 
In denying entry, the Examiner makes no comment on whether or not it is possible under the PTO’s rules to change the continuity status between two applications that are both several applications “upstream” from the instant application (i.e., between a grandparent and great grandparent).
Denial of Priority to the Pre-2014 Applications
In the Response, the Applicant appears to at least acknowledge that ancestor application 14/275,569 contains new matter relative to its parent application 13/784,823. The Applicant also does not appear to dispute the Examiner’s assertions as to the other Pre-2014 Applications (i.e., 13/842,158, 13/452,882, 61/745,729, and 61/478,436) failing to support the claimed subject matter of the present application. The Applicant’s silence is not taken as an admission, but the Examiner will continue to assert the lack of priority for those applications.
Denial of Priority to 14/275,569 and 15/290,430
The Applicant’s traversal of the denial of priority to Application No. 14/275,569 has been considered, but is not persuasive. Citing and quoting figures 36 and 37, and paragraphs 316–331, the Applicant contends that “many details are provided to illustrate the physical character, the functional character, uses, and modes of use.” (Response 10). Respectfully, the Examiner disagrees.
To be entitled to the benefit of an earlier filing date, “the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a).” MPEP § 211.05(I.) (emphasis added).
While the Examiner generally agrees that the Applicant disclosed many details that illustrate “the functional character, uses, and modes of use” of the dials required to perform the method of claim 1, the same cannot be said for their “physical character.” While several of those paragraphs show how to use the display-integrated dials, the disclosure provides zero direction or guidance on how to construct such dials (or even a mere diagram or discussion of the constituent parts and connections). Likewise, there are no working examples of how such a dial is to be assembled. Of course, in some cases, one might show enablement if the components of an invention are readily available off the shelf with little configuration, but here, the specification never even identifies if the claimed dials pre-existed and were available for adaptation, let alone where or from whom they may be obtained.
Claim Objections
All grounds of objection are hereby withdrawn responsive to the amendment fixing the informalities mentioned in the last Office Action
Enablement under 35 U.S.C. § 112(a)
Claims 1–16 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The corresponding rejection of claims 17–20 is withdrawn in view of the cancellation of those claims. The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant appears to contend that it does not need to enable one of ordinary skill in the art to make dials with integrated display screens as required by the method of claim 1, because “[t]he claims recite the use of display screens and rendering data on the display screens,” and because the applicant “is not attempting to claim a display screen itself, but use of such a display screen on a dial, and rendering data thereon based on the recited functionality of the claim.” (Response 11) (emphasis added). 
Respectfully, the claims’ focus on a method of “using” the display screens and “rendering data” on them does not excuse the Applicant from providing an enabling disclosure of the same, because “if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available.” MPEP § 2164.01(b) (citing In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971)). Here, irrespective of whether the specification enables one of ordinary skill to use a plurality of dials with display screens that render display interface data regarding types of control functions selected for each dial, the specification fails to enable one of ordinary skill to make (i.e. build or construct) them.
Moreover, we know that the claimed method requires the particular display-integrated dials to practice the method because the Applicant spends several pages distinguishing the dials in the claimed invention from the dials in two different prior art references. (See Response 12–16). Respectfully, the Applicant cannot have it both ways: either claim 1 requires dials that are constructed in the manner recited by the claim—and therefore requires an enabling disclosure of the dials—or claim 1 is merely a method of “using” the dials, and therefore the prior art’s disclosure of the analogous dials’ structure is irrelevant to a finding of obviousness. It is unreasonable for the Applicant to assert that the structure of the dials is unnecessary for purposes of 35 U.S.C. § 112(a), yet necessary for purposes of 35 U.S.C. §§ 102–103. 
The Applicant also alleges that in addition to figure 36, the rest of the specification provides “extensive details regarding various features recited in the claims,” particularly figure 37 and the corresponding disclosure. However, other than figure 36 and its corresponding text, no other part of the specification (including figure 37 and its corresponding text) mention the claimed arrangement of dials, let alone sufficient detail enabling a skilled artisan to make the same.
For these reasons, the rejection of claims 1–16 under 35 U.S.C. § 112(a) stands.
Indefiniteness under 35 U.S.C. § 112(b)
The rejection of claims 5 and 17 under 35 U.S.C. § 112(b) is hereby withdrawn in response to the amendment to claim 5 and cancellation of claim 17. The rejection of claim 6 under 35 U.S.C. § 112(b) stands. 
The Applicant contends that “Claim 6 is believed definite, as claim 5 was amended to address the definiteness concern,” (Response 11), but respectfully, the amendment to claim 5 only resolves one ground of rejection for claim 6. Claim 6 had two grounds of rejection under 35 U.S.C. § 112(b), one of which remains unaddressed.
In claim 6, the metes and bounds of each of the three modes are unclear. While the specification generally explains the purpose of each mode and gives some examples of the features in each mode, the specification is non-limiting as to the minimum requirements of each mode needed in order to infringe the claim (see Spec. ¶ 317). Accordingly, the bounds for each of the three modes are not clear.
Therefore, claim 6 stands rejected under 35 U.S.C. § 112(b).
Prior Art Rejections
In the previous Office Action, the Examiner rejected claims 17–19 under 35 U.S.C. § 102, and rejected dependent claim 20 under 35 U.S.C. § 103. In response, the Applicant changed the scope of the claimed invention by cancelling claims 17–20. Accordingly, all grounds of rejection of claims 17–20 are hereby withdrawn.
Claims 1–6 and 8–16 were rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2014/0309865 Al ("Ricci") in view of U.S. Patent Application Publication No. 2010/0259375 Al ("Ferren"). In response, the Applicant narrowed the scope of the claimed invention so as to avoid Ricci and the cited embodiment from Ferren, and therefore, this ground of rejection is hereby withdrawn, and the Applicant’s traversal thereof is no longer relevant.
The change in scope, however, necessitates a new ground of rejection set forth herein. Accordingly, since all claims stand rejected over the prior art, the Applicant’s request for an allowance (Response 16) is respectfully denied.
PRIORITY
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. § 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §§ 119(e), 120, and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 13/842,158, 13/784,823, 13/452,882, 61/745,729, and 61/478,436, (hereafter collectively referred to as the “Pre-2014 Applications”), 14/275,569, and 15/290,430 all fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application. 
Lack of Support in the Pre-2014 Applications
With respect to the Pre-2014 Applications, none of the aforementioned applications disclose a dial or plurality of dials having a display screen, let alone the same being configured to render different display interface data based on the assignment of types of control functions selected for each of the plurality of dials.
Accordingly, the prior-filed applications fail to provide adequate support for claim 1 (“display interface data to be rendered on display screen of a plurality of dials of a control interface of the vehicle, wherein each one of the plurality of dials is configured to render different display interface data based on the assignment of types of control functions selected for each of the plurality of dials”) and claims 2–16 (because they each inherit the unsupported elements of their parent claim 1).
Lack of Enablement from Applications 14/275,569 and 15/290,430
In the case of Application Nos. 14/275,569 and 15/290,430, the specifications thereof are the same as the specifications of the present application. Therefore, the findings set forth in the enablement rejection of the present application under 35 U.S.C. § 112(a), infra are hereby re-incorporated by reference. In view of these findings, both applications fail to enable one of ordinary skill in the art to make the invention of claims 1–16 in the instant application, and therefore, the claims of priority to those applications fail to comply with the requirements for claiming priority. 
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A claim fails to meet the enablement requirement when the experimentation needed to make or use the invention is “undue” or “unreasonable.” MPEP § 2164.01 (citing Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916)). The following factors may be considered when determining whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue:”
(A) the quantity of experimentation necessary, 
(B) the amount of direction or guidance presented, 
(C) the presence or absence of working examples, 
(D) the nature of the invention, 
(E) the state of the prior art, 
(F) the relative skill of those in the art, 
(G) the predictability or unpredictability of the art, and
(H) the breadth of the claims
MPEP § 2164.01(a) (citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988)).
Accordingly, each of the following claim rejections will refer back to the aforementioned factors where relevant.
Claim 1
The specification would not enable one of ordinary skill in the art to make a particular apparatus required by the claimed computer-implemented method. Specifically, the specification fails to enable the plurality of dials required to perform the method of rendering display interface data “on display screen of a plurality of dials of a control interface of the vehicle, wherein . . . the display screen of each of the plurality of dials is disposed over respective ones of the plurality of dials” (emphasis added).
It is well established that “if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available.” MPEP § 2164.01(b) (citing In re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971)). Here, irrespective of whether the specification enables one of ordinary skill to use a plurality of dials with display screens that render display interface data regarding types of control functions selected for each dial, the specification fails to enable one of ordinary skill to make (i.e. build or construct) the same. 
As understood by the Examiner, the specification’s discussion of this feature is limited to, at best, figures 36 and 37, and the accompanying discussion in paragraphs 104, 261, 282, and 307–337. 
While several of those paragraphs show how to use the display-integrated dials, the disclosure provides zero direction or guidance on how to construct such dials (or even a mere diagram or discussion of the constituent parts and connections). Likewise, there are no working examples of how such a dial is to be assembled. Of course, in some cases, one might show enablement if the components of an invention are readily available off the shelf with little configuration, but here, the specification never even identifies if the claimed dials pre-existed and were available for adaptation, let alone where or from whom they may be obtained. Factors (B) and (C) thus weigh heavily against enablement. These facts also reveal that Factor (A) (quantity of experimentation necessary) tends to weigh against enablement, because if the dials were readily available, there would be no need for experimentation, but here, the Applicant never explains the origin of the claimed dials.
The specification’s lack of detail under Factors (B) and (C) stands in stark contrast to others working in this field, which heavily informs factors (E)–(G). The work of others in the field is highly relevant to Factors (E)–(G), because the level of detail provided by others in the field informs the level of detail that those in the field believed would be necessary for one of ordinary skill in the art to successfully make the invention. In other words, if the level of detail provided by others in the field is high, then either (E) the state of the prior art is underdeveloped, (F) the level of skill in the art is sufficiently low as to require an explanation that helps practitioners “connect the dots,” and/or (G) the less predictable the art, the more guidance is needed to help practitioners deal with unexpected results.
For example, in each of U.S. Patent Application Publication Nos. 20130179811 A1, 20120287663 A1, 20100259375 A1, 20100214213 A1, 20100020042 A1, 20080211779 A1, there is extensive discussion and several figures with exploding diagrams and component plans that all explain the full assembly of dials like the ones claimed herein. Indeed, even after the effective filing date of the claimed invention, the state of the art was such that other practitioners believed it was necessary to continue providing this level of detail. See, e.g., U.S. Patent Application Publication Nos. 2020/0136618 A1 and 2018/0373350 A1. For these reasons, Factors (E)–(G) weigh heavily against enablement.
Finally, looking at Factor (H) together with the aforementioned facts, it is clear that any and every possible manner of constructing a plurality of dials with displays would fall within the scope of the claimed invention, yet the specification fails to provide even a single example of constructing such an embodiment falling within the scope.  Factor (H) thus weighs against enablement, since the scope of enablement in the specification is not commensurate with the scope of the claimed invention.
In view of the foregoing findings, the Examiner concludes that claim 1 is not enabled by the specification.
Claims 2–16
Claims 2–16 depend from claim 1, and therefore inherit the non-enabled subject matter of their parent claim. Accordingly, claims 2–16 are rejected under 35 U.S.C. § 112(a) for the same reason as claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In claim 6, the metes and bounds of each of the three modes are unclear. While the specification generally explains the purpose of each mode and gives some examples of the features in each mode, the specification is non-limiting as to the minimum requirements of each mode needed in order to infringe the claim (see Spec. ¶ 317). Accordingly, the bounds for each of the three modes are not clear.
CLAIM REJECTIONS – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	RICCI AND NAGARA TEACH CLAIMS 1–6 AND 8–16.
Claims 1–8 and 10–16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309865 A1 (“Ricci”) in view of U.S. Patent Application Publication No. 2013/0179811 A1 (“Nagara”).1
Claim 1
Ricci teaches:
A method, comprising, 
“An embodiment of a method 2100 for accessing a user profile associated with a user 216 is shown in FIG. 21.” Ricci ¶ 380. Note that in this reference, “the method 2100 shall be explained with reference to the systems, components, modules, software, data structures, user interfaces, etc. described in conjunction with FIGS. 1-20.” Ricci ¶ 380.
receiving, by a cloud processing service, data from a vehicle over a wireless network, 
“The method 2100 begins at step 2104 and proceeds when a request is received to access profile data 252.” Ricci ¶ 381. As shown in FIG. 2, the data of such a request is received by a server 228 remote from a vehicle control system 204 via communication network 224. See Ricci ¶ 118. Communication network 224 may be wireless. Ricci ¶ 117. Note that “the server 228 may represent a cloud computing system or cloud storage.” Ricci ¶ 118.
the data includes information usable to identify a user account, 
The request includes information that is usable to determine whether the request for this specific profile data 252 is authorized. See Ricci ¶ 382. “For instance, the user identification module 822 may receive characteristic information about a user 216 via a device, a camera, and/or some other input. The received characteristics may be compared to data stored in the profile data 252. Where the characteristics match, the user 216 is identified.” Ricci ¶ 249.
the user account being accessible by one or more processing entities of the cloud processing service to identify a profile of a user, 
The profile data 252 is both associated with, and accessible by, one or more devices 212, 248, servers 228, vehicle control systems 204, and the like. Ricci ¶ 344.
the profile of the user includes preferences of the user for the vehicle and learned behavior data of the user for the vehicle; 
The user’s settings may be stored in profile data 252. Ricci ¶ 344. “User profiles may be generated based on data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings, geographic location information (e.g., provided by a satellite positioning system (e.g., GPS), Wi-Fi hotspot, cell tower data, etc.), mobile device information (such as mobile device electronic addresses, Internet browsing history and content, application store selections, user settings and enabled and disabled features, and the like), private information (such as user information from a social network, user presence information, user business account, and the like), secure data, biometric information, audio information from on board microphones, video information from on board cameras, Internet browsing history and browsed content using an on board computer and/or the local area network enabled by the vehicle 104, geographic location information (e.g., a vendor storefront, roadway name, city name, etc.), and the like.” Ricci ¶ 113.
confirming, by one or more of said process entities, an identity of the user; 
“The method 2100 proceeds by determining whether the received request is authorized (step 2112).” Ricci ¶ 382.
identifying, by one or more of said process entities, the preferences of the user responsive to confirming said identity of the user; 
“In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252.” Ricci ¶ 385.
and sending, by one or more of said process entities, the preferences of the user for the vehicle to electronics of the vehicle, 
“Access may include copying at least one portion of the user profile, deleting at least one portion of the user profile, modifying at least one portion of the user profile, transferring the user profile, and/or the like. For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile. In some embodiments, the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385.
the preferences including an assignment of control functions and associated display interface data to be rendered on display screen 
“The profile data 252 can be any type of data associated with at least one user 216 including . . . user settings and feature preferences, travel information, [and] associated vehicle preferences.” Ricci ¶ 112. Other examples of information in the profile data include “data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings, . . . user settings and enabled and disabled features, and the like.” Ricci ¶ 113.
and said preferences of the user being saved to memory of the vehicle for use with the user profile 
As mentioned above, “the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385. 
and saved to storage of the cloud processing service;
Server 228 saves (i.e. maintains or stores) the user profile comprising user preferences in profile data 252. Ricci ¶ 119 and FIG. 2. 
wherein a screen of the vehicle is not disposed underneath the plurality of dials for rendering said display interface data on said display screen of each of the plurality of dials.
Ricci discloses several examples of screens in a vehicle, yet none of them are disposed underneath a plurality of dials. 
Ricci does not appear to explicitly disclose a display screen of a plurality of dials of a control interface of the vehicle, wherein each one of the plurality of dials is configured to render different display interface data based on the assignment of types of control functions selected for each of the plurality of dials. 
sending, by one or more of said process entities, the preferences of the user for the vehicle to electronics of the vehicle, 
“A controller 8 is in communication with the projector 6. The controller 8 is configured to cause the projector 6 to project one of the plurality of control markings 20 onto the transparent main body 5 of the control 4.” Nagara ¶ 29. It should be understood that this rejection maps the claimed one or more of said processing entities to Nagara’s controller 8, and the claimed electronics of the vehicle to the arrangement of Nagara’s projector 6 with control 4 and main body 5, which will be discussed in greater detail, below.
the preferences including an assignment of control functions and associated display interface data to be rendered on a display screen of a plurality of dials of a control interface of the vehicle, wherein the assigned control functions correspond to an interaction mode set for each dial of the plurality of dials, 
“In particular, the one of the plurality of control markings 20 is dependent upon a selection of the subsystem to be managed by the interface system 2. It should therefore be understood that the one of the plurality of control markings 20 will be changed or altered by the controller 8 where the user makes a selection of a different subsystem from an original subsystem.” Nagara ¶ 29.
It is acknowledged that this embodiment of Nagara’s disclosure refers only to one dial that is described as claimed, rather than a plurality of the same. However, this difference would have been obvious to those of ordinary skill in the art for two reasons. First, in paragraph 42, Nagara refers to the “controls 4” in the plural, which at least suggests providing more than one of the same kind of control 4. See Nagara ¶ 42. Second, notwithstanding paragraph 42, it would have been obvious to merely duplicate one of the controls 4, and since the functionality and construction thereof is fully disclosed, the result of the duplication would not have produced any unexpected results. See MPEP § 2144(VI.)(B.) (“[a] mere duplicatacion of parts has no patentable significance unless a new and unexpected result is produced”).
and each dial is configured for physical manipulation to make inputs corresponding to the assigned control functions, 
“The control 4 may be manually actuatable from at least a first position to a second position. As nonlimiting examples, the control 4 is one of a rotatable knob (shown in FIG. 1) and a push button (shown in FIG. 2). The rotatable knob and the control 4 may be freely moved or biased, for example, with a biasing spring. The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle” Nagara ¶ 27.
and the display screen of each of the plurality of dials is disposed over respective ones of the plurality of dials 
“The control 4 of the interface system 2 has a transparent main body 5. A projector 6 is configured to project a plurality of control markings 20 (shown in FIGS. 7 and 8) onto a substantially transparent main body 5 of the control 4.” Nagara ¶ 25.
to render changes in the display interface data based on physical manipulation of one or more of said plurality of dials, 
“Furthermore, the one of the plurality of control markings 20 may be dynamically altered in response to a change in the function of the selected subsystem.” Nagara ¶ 39. For example, the control 4 may display a “second arc 24,” and “the second arc 24 may be an indicator of the cabin temperature setting that is manually selected by the user.” Nagara ¶ 41.
wherein a screen of the vehicle is not disposed underneath the plurality of dials for rendering said display interface data on said display screen of each of the plurality of dials.
As shown in FIGS. 1–4, there is no display screen disposed underneath the control 4, because the transparent main body 5 is the only means for display. See Nagara FIGS. 1–4. Similarly, as shown in the alternate embodiment of FIGS. 5–6, a screen 16 may be positioned vertically above the main body 5, and another screen 18 may be positioned vertically below the main body 5, but neither screen 16 nor screen 18 are disposed “underneath” main body 5. See Nagara ¶ 35 (“The at least one transparent screen 16, 18 may be disposed adjacent the control 4, for example.”) (emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Ricci’s vehicle interface customizations to a plurality of dials that are configured to render different display interface data based on the assignment of types of control functions selected for each of the plurality of dials, as taught by Nagara. One would have been motivated to add Nagara’s controls 4 as a control interface of Ricci’s disclosed system because the controls 4 “provide a dynamic, real-time indication to the user of the functioning of the subsystem selected for management.” Nagara ¶ 39; see also Nagara ¶ 5 (describing a “continuing need” for the same). 
Claim 2
Ricci, as combined with Nagara, teaches the method of claim 1, 
wherein selection and assignment of control functions for each of the plurality of dials is set via one of another control interface of the vehicle or via an online control interface enabled by the cloud processing service for the vehicle and the user account.
FIG. 23 of Ricci’s disclosure illustrates the process 2300 of customizing the user preferences in greater detail. As shown at step 2320, “the method 2300 continues by determining whether any settings and/or fields associated with the vehicle template have been modified (step 2320). The settings and/or fields may include, but are not limited to, a configuration, position, arrangement, sensitivity, presentation, activation, deactivation, limit, threshold, range, and/or other aspect of one or more features, controls, components, systems, and/or preferences of a vehicle 104. A user 216 may make changes to the settings. The changes may be made inside the vehicle 104 and/or remotely from the vehicle 104.” Ricci ¶ 400. 
Claim 3
Ricci, as combined with Nagara, teaches the method of claim 1, 
wherein the identity of the user is confirmed via a biometric function captured of the user.
“In one embodiment, the authorization [to download the requested profile data at step 2112 of method 2100] may depend on an authorization identification and/or key. For instance, the request may include biometric information associated with a user 216 for the authorization identification and/or key.” Ricci ¶ 382.
Claim 4
Ricci, as combined with Nagara, teaches the method of claim 1, 
wherein the plurality of dials are configured for turning to adjust said control functions assigned to the respective plurality of dials, and said different display interface data is configured to change when respective ones of the plurality of dials are turned to adjust the control functions assigned to the respective plurality of dials.
Briefly setting aside the rest of the specification for a moment, the plain meaning of the words in claim 4 can be read in two possible ways: (1) “adjust said control functions assigned to the respective plurality of dials” means adjusting the assignment of control functions to each dial, and the “different display interface data is configured to change” a label describing the dial’s function (e.g., turning an audio volume dial converts the audio volume dial into a climate control dial); or (2) “adjust said control functions assigned to the respective plurality of dials” means adjusting the parameters of the control functions that are already assigned to each dial, and the “different display interface data is configured to change” the presentation of the adjusted parameter (e.g., turning an audio volume dial “adjusts” the volume level of the audio, which is then reflected in the different display interface data shown on screen).
However, during patent examination, claims must be “given their broadest reasonable interpretation consistent with the specification,” MPEP § 2111 (emphasis added), which means the “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” MPEP § 2111.01(I.) (emphasis added). In this case, interpretation (1) would be inconsistent with the specification, because the specification says nothing about actually turning the dial in order to change the function of the dial. For example, paragraphs 308–309 and 320 generally disclose that the functionality of a button can be changed “depending on the interaction mode selected for vehicle,” but nothing in those paragraphs (nor any of the other paragraphs 307–315 concerning the dials) says anything about explicitly turning the dials in order to change the assigned function. 
Therefore, with interpretation (2) in mind, Ferren teaches an embodiment in FIG. 4A where each of the knobs (interface components 411–413) “can be configured to control another function of the radio. The interface display 401 also displays information 420 such as current radio station setting, and includes virtual level dials 421, 422, and 423 that are used to indicate a current position of the interface component 411, 412, or 413 within a function range. For example, as shown the information 420 indicates that the tuner is presently set to an FM station 91.50 MHz. Because the interface component 411 is presently dedicated to tune the radio station, an indication is shown on virtual level dial 421 at this point where the present station (91.50 FM) falls within the spectrum of available stations.” Ferren ¶ 64.
Claim 5
Ricci, as combined with Nagara, teaches the method of claim 4, 
wherein said different display interface data is associated with a mode of operation, 
As shown in FIG. 22, “a company 2832 (e.g., a travelling sales company) may wish to generate [a] vehicle template to include a number of safety features, ergonomic controls, hands-free phone system controls, and the like. Using the template module 2204, the company 2832 may generate a vehicle template to suit one or more vehicles used by users of the company 2832. For example, the company may provide the template module 2204 with a list of specifications (e.g., features, controls, etc.),” and by “[u]sing the rules 2208, the generation engine 2212 can create vehicle template that configures common features and/or controls between the different types of vehicles.” Ricci ¶ 392.
and said mode operation is selected using machine learning.
“The term ‘module’ as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.” Ricci ¶ 33. The Examiner also observes that the fundamentals “of  processing learning algorithms, machine learning methods, predictions, data analysis, and the like” are admitted prior art. See Spec ¶ 368 (referencing a machine learning textbook authored by someone other than the inventor).
Claim 6
Ricci, as combined with Selected, teaches the method of claim 5, 
wherein the mode includes one of a senior mode, an intelligent mode, and an informed mode.
Since the Applicant places no limitation on the contents of any of the recited “modes,” it is understood that each mode simply refers to a preset collection of settings. Likewise, Ricci teaches a template system 2200 that stores a plurality of templates in template data 2220 “created by at least one entity, such as, a manufacturer 2224, group 2228, company 2832, agency 2836, and/or a user 216,” in which “the features, controls, and/or settings, can be configured in accordance with the vehicle template.” Ricci ¶¶ 390–391. Additionally, “company 2832 may create a vehicle template that is configured to present a vehicle user 216 with a set of vehicle controls and/or features oriented in a standard (e.g., ergonomic, approved, safe, etc.) position that is predictable and accessible between different vehicles.” Ricci ¶ 387.
Claim 7
Ricci, as combined with Nagara, teaches the method of claim 4, 
wherein each of the plurality of dials includes a display screen on a face of the respective ones of the plurality of dials.
“A controller 8 is in communication with the projector 6. The controller 8 is configured to cause the projector 6 to project one of the plurality of control markings 20 onto the transparent main body 5 of the control 4.” Nagara ¶ 29
Claim 8
Ricci, as combined with Nagara, teaches the method of claim 4, 
wherein each of the plurality of dials includes a digital display that is part of a digital cockpit of the vehicle, 
“The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle.” Nagara ¶ 27.
the digital cockpit including one or more additional display screens for a driver and passengers of the vehicle.
“Referring now to FIGS. 5 and 6, the interface system 2 may further include at least one substantially transparent screen 16, 18.” Nagara ¶ 34.
Claim 10
Ricci, as combined with Nagara, teaches the method of claim 4, 
wherein each of said plurality of dials is a physical control that is adjustable by a hand of the user or another user in the vehicle.
“The rotatable knob and the control 4 may be freely moved or biased, for example, with a biasing spring. The control 4 may be embedded in a console of a vehicle, for example, for manual actuation by the user of the vehicle when managing the subsystem of the vehicle.” Nagara ¶ 27.
Claim 11
Ricci, as combined with Nagara, teaches the method of claim 4, 
wherein one or more of said plurality of dials is one of a button control, a rotatable knob, a pushbutton control, a toggle control, a slider control, a press/pull control, a turn left/right button control, a display surface control, a touch screen control, a knob control, or a display object control.
“The control 4 may be manually actuatable from at least a first position to a second position. As nonlimiting examples, the control 4 is one of a rotatable knob (shown in FIG. 1) and a push button (shown in FIG. 2).” Nagara ¶ 27.
Claim 12
Ricci, as combined with Nagara, teaches the method of claim 4, 
wherein each one of said plurality of dials is configured to be twisted to change a setting 
The control 4 may be “a rotatable knob,” Nagara ¶ 27, and connected to a sensor 12 that “is configured to detect an actuation of the control 4 by the user of the interface system 2. As a nonlimiting example, the sensor 12 may be an electromechanical device disposed adjacent the control 4 for detecting at least one of an amount of actuation and a rate of actuation of the control 4 by the user.” Nagara ¶ 31.
and said twisting shows a change on the display screen of the respective plurality of dials.
“In certain examples, at least one of a font, a color, and a size of the one of the plurality of control markings 20 may be altered in response to the change in the selected subsystem. In a particular example, the indicator is at least one arc 22, 24 disposed adjacent a side surface of the control 4. The at least one arc 22, 24 may include a first arc 22 and a second arc 24, which may overlap or be disposed adjacent one another, and which show a difference between a manual setting by the user and the real-time functioning of the subsystem.” Nagara ¶ 40.
Claim 13
Ricci, as combined with Nagara, teaches the method of claim 2, 
wherein each display screen is a liquid crystal display (LCD), a touch screen, a proximity non-touch screen, a gesture input screen, an icons screen, a text screen, or a combo text and icons screen.
The prior art only needs to teach or suggest one or more of the enumerated ptions above, because the claim uses the disjunctive “or.” To that end, Nagara teaches that each control 4 is a display screen characterized as at least some of the enumerated options above. 
Regarding the claimed touch screen, Nagara discloses an embodiment where “the control 4 may be a pressure sensitive location on a surface, and the detection of pressure caused by the finger of the user may be treated as the manual actuation of the control 4.” Nagara ¶ 28.
Regarding the claimed proximity non-touch screen, Nagara discloses an embodiment where a “camera 14 may identify the control as having been actuated when the finger comes within about 2 mm from the control 4.” Nagara ¶ 33.
Regarding the claimed icons screen, text screen, or combo text and icons screen, Nagara discloses an embodiment where a “projector 6 is configured to project a plurality of control markings 20 (shown in FIGS. 7 and 8) onto a substantially transparent main body 5 of the control 4,” Nagara ¶ 29, and that “the one of the plurality of control markings 20 projected onto the control 4 and the at least one transparent screen 16, 18 may include at least one of an icon, a label, and a graphical representative of the selected subsystem.” Nagara ¶ 38.
Claim 14
Ricci, as combined with Nagara, teaches the method of claim 2, 
wherein selection and assignment of control functions for each of the plurality of dials is set via interfacing with each of said plurality of dials or via another control interface of the vehicle or via an online control interface enabled by the cloud processing service for the vehicle and the user account.
As shown in FIG. 22, “a company 2832 (e.g., a travelling sales company) may wish to generate [a] vehicle template to include a number of safety features, ergonomic controls, hands-free phone system controls, and the like. Using the template module 2204, the company 2832 may generate a vehicle template to suit one or more vehicles used by users of the company 2832. For example, the company may provide the template module 2204 with a list of specifications (e.g., features, controls, etc.),” and by “[u]sing the rules 2208, the generation engine 2212 can create vehicle template that configures common features and/or controls between the different types of vehicles.” Ricci ¶ 392.
Likewise, Nagara teaches, in an overlapping disclosure, that “one of the plurality of control markings 20 may be dynamically altered in response to a change in the function of the selected subsystem.” Nagara ¶ 39.
Claim 15
Ricci, as combined with Nagara, teaches 15. The method of claim 1, further comprising,
receiving data from the vehicle indicative that a session of use of the vehicle has ended and a new session of use of the vehicle is initiated, wherein for said new session, confirming, by one or more of said process entities, an identity of a new user; 
Recall that at the beginning of method 2100, the user’s profile was accessed responsive to a request for that particular user’s profile. See Ricci ¶ 381 and FIG. 21. However, such requests are made any time the vehicle “identif[ies] and/or recognize[es] a user 216.” Ricci ¶ 381.
identifying, by one or more of said process entities, the preferences of the new user responsive to confirming said identity of the new user, 
“In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252. Access may include copying at least one portion of the user profile.” Ricci ¶ 385.
wherein default preferences are applied for the new user if the new user does not have previously set preferences; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04. In this case, the condition precedent where “the new user does not have previously set preferences” is not a required step of the claimed method (i.e., there is no part of the method that explicitly requires the new user not to have previously set preferences), so the contingent limitation of applying default preferences are not required to be present in the prior art.
and if the new user has previously set preferences, then sending, by one or more of said process entities, the preferences of the new user for the vehicle to electronics of the vehicle, 
“Access may include copying at least one portion of the user profile, deleting at least one portion of the user profile, modifying at least one portion of the user profile, transferring the user profile, and/or the like. For example, a user 216 may request access to the user profile to configure a vehicle 104 using settings and/or preferences stored in the user profile. In some embodiments, the user profile, or portions thereof, may be copied to a memory of the vehicle 104.” Ricci ¶ 385.
the preferences including an assignment of control functions and associated display interface data to be rendered on display screen of the plurality of dials of the control interface of the vehicle.
“The profile data 252 can be any type of data associated with at least one user 216 including . . . user settings and feature preferences, travel information, [and] associated vehicle preferences.” Ricci ¶ 112. Other examples of information in the profile data include “data gathered from one or more of vehicle preferences (e.g., seat settings, HVAC settings, dash configurations, and the like), recorded settings, . . . user settings and enabled and disabled features, and the like.” Ricci ¶ 113.
Claim 16
Ricci, as combined with Nagara, teaches the method of claim 15, 
wherein preferences of the user or other users are configured to be applied to one or more vehicles based on confirming said identity of the user or other users to use the vehicle.
“The method 2100 proceeds by determining whether the received request is authorized (step 2112).” Ricci ¶ 382. “In the event that the request is determined to be authorized, the method 2100 may continue at step 2116 by providing access to the user profile and/or profile data 252.” Ricci ¶ 385.
II.	RICCI, NAGARA, AND FERREN TEACH CLAIM 9.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Ricci in view of Nagara as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2010/0259375 A1 (“Ferren”).
Claim 9
Ricci, as combined with Nagara, teaches the method of claim 4, 
wherein the plurality of dials include three dials 
“In certain examples, at least one of a font, a color, and a size of the one of the plurality of control markings 20 may be altered in response to the change in the selected subsystem. In a particular example, the indicator is at least one arc 22, 24 disposed adjacent a side surface of the control 4.” Nagara ¶ 40. “Where the selected subsystem is a climate control system, as shown in FIG. 7, the first arc 22 may be an indicator of actual cabin temperature, and the second arc 24 may be an indicator of the cabin temperature setting that is manually selected by the user. Where the selected subsystem is a media system, as shown in FIG. 10, the first arc 22 may be an indicator of actual volume and the second arc 24 may be an indicator of a maximum volume setting that is manually selected by the user.” Nagara ¶ 41.
Nagara does not appear to explicitly disclose that its plurality of dials includes three “in a row” with each other.
Ferren, however, teaches a method of controlling a plurality of dials, 
wherein the plurality of dials include three dials in a row,
“FIG. 1 shows a media device 100 having an interface display 199 and a number of static interface components: 101, 102, 103, 104, 105, and 106.” Ferren ¶ 37. In general, an “interface component” in Ferren’s disclosure can include knobs. See Ferren ¶ 43. As illustrated in FIG. 1, there are at least three knob “interface components” 101–103 lined in a row.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange three of Nagara’s controls 4 in a row, as taught by Ferren. One would have been motivated to combine Ferren with Nagara based on a need to offer “tactile sensation” for multiple potentially controllable aspects of an interface. See Ferren ¶¶ 8 and 10.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R. Blaufeld whose telephone number is (571) 272-4372, and whose e-mail address is Justin.Blaufeld@uspto.gov. The examiner can normally be reached on M–F, 9:00AM–5:00PM.
Examiner interviews are available via telephone, in-person, and video conf-eren-cing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status infor-ma-tion for unpublished applications is available through Private PAIR only. For more infor-ma-tion about the PAIR system, see http://pair-direct.uspto.gov. Should you have quest-ions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142

Justin.Blaufeld@uspto.gov
Direct Phone: (571) 272-4372
Direct Fax:  (571) 273-4372


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142


    
        
            
    

    
        1 A duplicate Notice of References Cited for references cited in a previous Notice of References Cited (PTO-892), including Nagara, will not be provided with this Office Action.